Citation Nr: 0033972	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from April 27 to October 8, 
1992.  

By a rating decision in January 1998, the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for service connection for an 
acquired psychiatric disorder to include PTSD on the basis 
that there was no evidence of an acquired psychiatric 
disorder to include PTSD in the record.  This appeal ensued.  


REMAND

The law and regulations provide that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran argues that, contrary to the decision by the RO, 
she had no psychiatric problems prior to service; that the 
evidence she has submitted supports a conclusion that she 
fared very well in high school and thereafter in both 
academic and athletic pursuits; and that she should not be 
penalized by the absence of a psychiatric examination report 
prior to service, because she never had any difficulties 
prior to service which would have warranted a psychiatric 
examination.  Specifically, she contends that she was the 
victim of two sexual assaults during service which caused her 
to develop PTSD; that the first occurred on July 9, 1992; and 
that the second happened on the Thursday before Labor Day 
weekend of 1992.  

The service medical records reflect that the veteran was seen 
on September 3, 1992, for a long history of emotional 
problems, adjustment difficulties, psychosomatic complaints, 
and recent suicidal ideation.  Reportedly, she felt that she 
was unable to take it any more in the Navy.  She was referred 
for psychiatric evaluation regarding an administrative 
separation from service.  The resulting consultation report, 
dated September 17, 1992, reflects that it was the first 
psychiatric evaluation of the veteran.  She complained of 
restless sleep with frequent nightmares of a sexual assault 
which occurred two years earlier (prior to service).  The 
examiner noted that the veteran demonstrated clear signs of 
emotional distress presently and prior to military 
enlistment, and that, while she was not then suicidal, she 
was likely to experience suicidal ideation if retained in the 
military.  There were assessments of adjustment disorder with 
mixed emotional features, depressed and anxious mood, 
physical complaints; and rule out major depression versus 
dysthymic disorder.  

The report of the separation medical examination late in 
September 1992 includes the history provided by the veteran 
of depression or excessive worry and reflects a psychiatric 
diagnosis of personality disorder.  

In September 1994, a private physician evaluated the veteran 
for complaints of fatigue, lassitude, and weight gain, but 
her physical examination revealed no abnormalities.   A 
January 1995 magnetic resonance imaging scan of the veteran's 
brain and sella was negative, a report from Trotwood Family 
Medical Practice reflects that the veteran was seen from 
September 1996 through May 1997 for physical symptoms, 
including asthma and a breast mass.  In May 1997, the 
veteran's physician reported that she had multiple vague 
symptoms for which he was unable to make a diagnosis.  

In addition to voluminous material submitted by the veteran 
regarding her life prior to entering military service, the 
veteran's mother, who is now deceased, provided a statement 
in October 1997 reflecting that the veteran was a healthy 
well adjusted lady when she entered service, but that the two 
sexual assaults she experienced therein changed her 
dramatically.  It was noted that post service she was totally 
opposite of the innocent lady who joined the Navy, being 
overweight and lacking ambition.  

A Vet Center report, dated in October 1998, reflects that the 
veteran reported that she had been raped by a fellow shipmate 
and that several weeks later she was raped by another 
shipmate.  The veteran spoke of problem areas including her 
marriage and divorce, problems with her classes, anger, 
inability to trust others, and fear of relationships.  The 
veteran was scheduled to see a VA psychologist and then 
return to the Vet Center for therapy.  Reportedly, she did 
not keep her appointment.  
The veteran has not had a VA psychiatric examination.  An 
examination by VA is necessary when there is (a) competent 
evidence (lay or medical) of current disability or persistent 
or recurrent symptoms of disability; (b) evidence (lay or 
medical) indicating that the disability or symptoms may be 
related to service; and (c) the record does not contain 
sufficient medical evidence to provide an appropriate basis 
for deciding the claim.  The Board is not satisfied that all 
relevant facts have been properly developed to their full 
extent or that VA has met its duty to assist the veteran as 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that she has received 
for any psychiatric symptoms since 
service in order to ensure that her 
medical records are complete.  If any of 
her treatment has been by the VA, she 
should so state.  The RO should attempt 
to obtain all records from the sources 
reported by the veteran that are not 
currently in the claims file, especially 
all VA medical records, for association 
with the primary claims folder.  

2.  In correspondence with the veteran, 
the RO should include notice to the 
veteran of the evidence needed to verify 
her claimed inservice stressor to support 
her claim for service connection for 
PTSD, and assist her in the 
identification of any other potential 
sources of information in order to obtain 
this verification.  She should again be 
asked to provide specific information 
with regard to the alleged inservice 
stressors and all sources of treatment, 
and information regarding the precise 
names of all individuals involved, 
including any individuals who may have 
been informed of the incident(s) 
contemporaneously or anyone who in any 
other manner might be able to provide 
support for the veteran's current 
assertions.  

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine whether she has an acquired 
psychiatric disability that his related 
to service.  The examiner should review 
the record and offer an opinion as to 
whether it is at least as likely as not 
that the data recorded in September 1992 
reflects the existence of an acquired 
psychiatric disorder then, or otherwise 
provides a basis for establishing a nexus 
between any current acquired psychiatric 
disorder and service.  Also, it is 
requested that an opinion be provided as 
to whether it is at least as likely as 
not that the overall evidence of record, 
including the veteran's behavior since 
discharge from service, is consistent 
with the incurrence of a sexual assault 
in service in accordance with the 
provisions of M21-1, Part VI, Par. 
11.38b(2) (attached for the examiner's 
convenience as an addendum at the end of 
this Remand).  All indicated studies 
should be performed and all indicated 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion and support the opinion by 
discussing medical principles as applied 
to the specific medical evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder 
(containing a copy of this REMAND) must 
be made available to the psychiatrist and 
reviewed prior to the examination.  

4. After the above development, the RO 
should reajudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and her representative.  

The veteran and her representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

ADDENDUM VA Adjudication Procedure Manual M21-1, Part VI, 
par. 11.38 b (2)

(2) Evidence of Personal Assault.  Personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  If the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor include (but are not limited to):

Visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment; Sudden 
requests that the veteran's military occupational series or 
duty assignment be changed without other justification; Lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; Changes in performance and performance evaluations; 
Lay statements describing episodes of depression, panic 
attacks, or anxiety but no identifiable reasons for the 
episodes; Increased or decreased use of prescription 
medications; Increased use of over-the-counter medications; 
Evidence of substance abuse such as alcohol or drugs; 
Increased disregard for military or civilian authority; 
Obsessive behavior such as overeating or undereating; 
Pregnancy tests around the time of the incident; Increased 
interest in tests for HIV or sexually transmitted diseases; 
Unexplained economic or social behavior changes; Treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; and Breakup of a 
primary relationship.  

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  



